NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       DEC 18 2014
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


COLEEN TOM; JOYCELYN W.                          Nos. 11-17905,
UNCIANO,                                               11-17906

             Plaintiffs - Appellants,            D.C. No. 1:10-cv-00653-SOM-
                                                 BMK
   v.

GMAC MORTGAGE, LLC, a Delaware                   MEMORANDUM*
limited liability company; et al.,

             Defendants - Appellees.

                    Appeals from the United States District Court
                              for the District of Hawaii
                     Susan Oki Mollway, Chief Judge, Presiding

                            Submitted December 9, 2014**

Before:       WALLACE, LEAVY, and BYBEE Circuit Judges.

        In these consolidated appeals, Coleen Tom and Joycelyn W. Unciano appeal

pro se from the district court’s judgment dismissing their action arising out of

foreclosure proceedings. We have jurisdiction under 28 U.S.C. § 1291. We


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes these cases are suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for an abuse of discretion the district court’s decision whether to exercise

jurisdiction under the Declaratory Judgment Act. Gov’t Emps. Ins. Co. v. Dizol,

133 F.3d 1220, 1225 (9th Cir. 1998) (en banc). We affirm.

      The district court properly exercised its sound discretion not to exercise

jurisdiction over the declaratory judgment claim seeking to have the assignment of

the mortgage to GMAC Mortgage declared invalid, as the validity of the mortgage

was also at issue in the parallel state court judicial foreclosure proceedings. See

Brillhart v. Excess Ins. Co. of Am., 316 U.S. 491, 494 (1942) (“Ordinarily it would

be uneconomical as well as vexatious for a federal court to proceed in a declaratory

judgment suit where another suit is pending in a state court presenting the same

issues, not governed by federal law, between the same parties.”); Gov’t Emps. Ins.

Co., 133 F.3d at 1225 (“If there are parallel state proceedings involving the same

issues and parties pending at the time the federal declaratory action is filed, there is

a presumption that the entire suit should be heard in state court.”).

      The district court did not abuse its discretion by denying plaintiffs’ motion

to remand and exercising supplemental jurisdiction over their state law claims after

the federal claim was withdrawn. See United Nat’l Ins. Co. v. R & D Latex Corp.,

242 F.3d 1102, 1111-12 (9th Cir. 2001) (setting forth standard of review for a

                                           2                                    11-17906
district court’s remand order); Harrell v. 20th Century Ins. Co., 934 F.2d 203, 205

(9th Cir. 1991) (setting forth standard of review for a district court’s decision to

adjudicate pendant state claims and discussing relevant factors).

      The district court did not abuse its discretion by denying plaintiffs’ motion

for reconsideration of the dismissal of their first amended complaint and motion to

alter or amend judgment because they failed to establish any basis for relief. See

Sch. Dist. No. 1J, Multnomah Cnty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63

(9th Cir. 1993) (setting forth standard of review and grounds for reconsideration

under Fed. R. Civ. P. 59(e) and 60(b)).

      We reject plaintiffs’ contentions regarding leave to amend, staying the

action, and oral argument.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009)

(per curiam).

      Defendants’ motion for judicial notice, filed January 3, 2013, is denied as

unnecessary.

      All requests contained in the parties’ briefs are denied.

      AFFIRMED.

                                           3                                    11-17906